996 F.2d 1217
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Ray HARRIS, Defendant-Appellant.
No. 93-3001.
United States Court of Appeals, Sixth Circuit.
June 29, 1993.

Before:  MARTIN, SILER and BATCHELDER, Circuit Judges.

ORDER

1
John Ray Harris, a federal prisoner, appeals pro se from the denial of his motion for relief from judgment in his criminal case.  28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Harris entered a guilty plea to charges of conspiracy to commit armed bank robbery, two counts of armed bank robbery, and carrying a firearm during a crime of violence.   He was sentenced to a total of 111 months imprisonment on October 11, 1991.   On December 11, 1992, he filed a motion for relief from judgment, arguing that the district court had lacked jurisdiction over his case because the offenses were not committed on federally owned property.   The motion was denied.   Harris raises the same argument on appeal.   The United States has filed a motion to dismiss the appeal for lack of jurisdiction, arguing that the appeal is an untimely direct appeal of the conviction.


3
Upon review, we conclude that the motion to dismiss must be denied.   The notice of appeal in this case was timely filed from the order denying the motion for relief from judgment.


4
The argument raised in the motion and on appeal is utterly without merit.   Harris relies on 18 U.S.C. § 7, which defines the "special maritime and territorial jurisdiction of the United States."   However, commission of the crime within the special territorial jurisdiction of the United States was not an element of any of the crimes with which Harris was charged.   The district court clearly had jurisdiction over the case because it involved offenses against the laws of the United States.   See 18 U.S.C. § 3231.


5
Accordingly, the motion to dismiss is denied and the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.